*265Los hechos están expresados en la opinión.
El Juez Asociado Sr. Wold,
emitió la opinión del tribunal.
En esta apelación en causa criminal la acusación formu-lada consta de dos cargos que son los siguientes:
“Primero. — El citado Clemente Ramírez de Arellano, allá entre los meses de septiembre de 1914 y enero de 1915, y en la jurisdicción del Distrito Judicial de San Juan, Puerto Rico, en ocasión de ser uno de los miembros de la Junta de Farmacia de Puerto Rico y, como tal, miembro de la Junta Examinadora de Aspirantes a Far-macéuticos, de una manera ilegal, voluntaria, corrupta y criminal, pidió un soborno a Rodolfo Bernal, aspirante a farmacéutico y quien se había de someter a examen ante dicha junta, consistente en la suma de trescientos dollars, con el entendido o en la inteligencia de entre-garle a cambio de dicha suma al referido examinando Rodolfo Bernal las contestaciones correspondientes a las preguntas de cada una y todas las asignaturas que determina la ley para tales exámenes y las que habían de ser objeto de los que se celebrarían o se celebraron en el mes de enero de 1915 en esta ciudad de San Juan; y las cuales era obligación aprobar para poder obtener el título y la licencia para ejercer la profesión de farmacéutico en Puerto Rico, entregándole tales contestaciones en la inteligencia de que aquél las copiaría y una vez copiadas las devolvería junto con las copias que de ellas hiciera a fin de, en virtud de los $300 pedidos a Rodolfo Bernal y, conforme a lo entendido y convenido, se comprometió a calificarle como bpenos los exámenes de esa manera copiados y falseados, dándole'un pro-medio suficiente para aprobar los mismos y otorgarle ilegalmente el título y con él la licencia para ejercer la profesión de farmacéutico en la Isla de Puerto Rico, lo que en aquel entonces era una cuestión pendiente en la Junta de Exámenes y sometida a su decisión.
“Segxmdo. — El citado Clemente Ramírez de Arellano, allá entre los meses de septiembre de 1914 y febrero de 1915, en la jurisdicción del Distrito Judicial de San Juan, en ocasión de ser uno de los miem-bros de la Junta de Farmacia, y, como tal, miembro de la Junta Examinadora de Aspirantes a Farmacéuticos para cuyos, cargos fué legalmente nombrado, de una manera ilegal, voluntaria, corrupta y criminal, convino en recibir y recibió de Rodolfo Bernal un soborno consistente en la suma de trescientos dollars siendo el referido Rodolfo Bernal uno de los aspirantes que se había de presentar a exámenes ante la Junta Examinadora; admitiendo dicha suma en la inteligencia *267o con el entendido de entregarle a cambio las contestaciones corres-pondientes a las preguntas dé cada una y todas las asignaturas que determina la ley para tales exámenes y las que habían de ser objeto de los que se celebrarían o se celebraron en el mes de enero de 1915, en la ciudad de San Juan antes dicha; y los cuales era obligación apro-bar para poder obtener el título y licencia para el ejercicio de la profesión de farmacéutico; entregándole tales contestaciones en la inteligencia de que aquél las copiaría y una vez copiadas se las devol-vería junto con las copias que de ellas hiciera, a fin de, en virtud de los $300 convenidos y recibidos de Rodolfo Bernal y, conforme a lo entendido y convenido calificarle como buenos los exámenes de esa manera copiados y falseados, dándole un promedio suficiente para aprobar los mismos, y, asimismo obtener que los demás miembros de la Junta Examinadora los calificaran como buenos y, de esa manera ilegal otorgarle el título y con él la licencia para el ejercicio de la pro-fesión de farmacéutico en la Isla de Puerto Rico; lo que en aquel entonces era una cuestión pendiente en la referida Junta Examinadora, en su carácter oficial y sometida a su decisión. Este hecho es con-trario a la ley para tal caso prevista y a la paz y dignidad de El Pueblo de Puerto Rico. (Firmado) Luis Campillo, Fiscal del Dis-trito.” t
En la exposición del caso se dice que fné presentada nna ex-cepción perentoria (demurrer) en la corte inferior, pero no lia sido incluida en los autos enviados a 'esta corte. Diclios autos demuestran que el acusado hizo la alegación de no culpable el día en que le fué leída la acusación. No existe nada en los autos que indique que el acusado obtuvo luego permiso en la corte inferior para formular una excepción perentoria (demurrer), o que hubiera sido presentada alguna excepción perentoria hasta el día del juicio. En el caso de El Pueblo v. París, (pág. 111), este tribunal resolvió que es demasiado tarde esperar hasta el día del juicio para formular una ex-cepción perentoria (demurrer) con tal carácter. Al llegar el día del juicio se ha renunciado ya a cualquier defecto que pueda contener la acusación y que en la ley común po-dría haber quedado subsanado por el veredicto. Si la acu-sación es razonablemente susceptible de poder ser inter-pretada en el sentido de que en ella se imputa un delito pú-*268blico, cualquier vaguedad o imperfección en su exposición sé considerará que ha sido renunciada. People v. Matuszewski, 138 Cal. 533; Rex v. Perrot, 8 English Ruling Cases, 116; Heyman v. Reg., 8 English Ruling Cases 126 y notas; 22 Cyc. 485. Se presume que en el día del juicio-el acusado tiene conocimiento de cuál es el objeto general de la acusa-ción. Si en ella se deja realmente de alegar un delito público, esa es una cuestión que puede levantarse en el juicio. El apelante trata de promover la cuestión de que en la acusa-ción no se imputa tal delito público, pero' las objeciones que presenta en realidad se refieren a imperfecciones en cuanto a su exposición, las que debe procurarse que queden aclara-das antes del juicio mediante una excepción perentoria (demurrer), o radicando en tiempo una solicitud para que se es-pecifiquen los hechos (bill of particulars).
El apelante resume su ataque a la acusación diciendo que .el Fiscal debió haber alegado positivamente que el acusado solicitó o recibió un soborno de $300, en el entendido o inte-ligencia de que el acusado pasaría al aspirante Bernal y la expediría su título y licencia para ejercer como farmacéu-tico. La acusación contenía todos estos hechos, aunque algo difusamente, de modo que quizás fue necesario hacer una pe-queña inferencia o síntesis, pero era una inferencia que cual-quier hombre de inteligencia ordinaria tendría necesaria-mente que hacer. No tenemos dudas de que con la acusación quedó notificado el acusado de que se le imputaba el hecho de haber solicitado y recibido un soborno para pasar al as-pirante y expedirle su título y licencia.
Tal vez si esta mala inteligencia surge en parte por ale-gar el apelante que ésta es una causa seguida de acuerdo con el artículo 83 del Código Penal, el cual prescribe lo siguiente:
“Todo funcionario ejecutivo o persona elegida o nombrada para un cargo ejecutivo, que pidiere, aceptare o conviniere en aceptar cual-quier soborno con el entendido o en la inteligencia de que tal soborno habrá de influir en su voto, opinión o determinación en cualquier *269asunto pendiente o sometido a su decisión, en sn calidad de funcio-nario, incurrirá en pena de presidio por un término mínimo de un-año y máximo de catorce años, perdiendo además su empleo y que-dando por siempre inhabilitado para ejercer ningún cargo público.”
Pero convenimos con el Gobierno en que el delito come-tido en este caso es contra la justicia pública y que está com-prendido en las prescripciones del artículo 111 del Código Penal que a continuación transcribimos:
“Toda persona que sobornare o intentare sobornar a algún concejo municipal o miembro de alguna junta, corporación, comisión electoral u otro funcionario con objeto de influir en la resolución de dicho miembro o funcionario, en algún asunto pendiente ante el cuerpo a que perteneciere éste; así como todo miembro de cualquiera de los cuerpos mencionados en este artículo que recibiere o admitiere dicho soborno, incurrirá en la pena de presidio por un término máximo de diez años, quedando incapacitado para ejercer cargo público en Puerto Rico.”
El acusado era un miembro de la Junta de Farmacia. La enumeración hecha en el artículo citado de las palabras “juntas,” “corporaciones,” etc., indica de modo suficiente que la idea de la Legislatura fué referirse a cualquier junta pú-blica. La Junta de Farmacia desempeña un papel impor-tante para el público, está organizada por la Legislatura y bajo ningún concepto es una junta privada; que tanto la corte como el abogado entendieron que la acusación se fun-daba en el artículo 111 está claramente demostrado por las instrucciones dadas por la corte al jurado y a las cuales no se formuló objeción, en cuyas instrucciones se repiten las palabras de dicho artículo casi al pie de la letra.
Por medio de una moción para suspender el pronuncia-miento de la sentencia (in arrest of judgment) impugnó el apelante la, jurisdicción de la corte. El artículo 8 del Código-de Enjuiciamiento Criminal prescribe lo siguiente:
“La jurisdicción correspondiente a los delitos, radica en la corte de distrito del respectiYO distrito judicial dentro del cual se come-tieren. ’ ’
*270La supuesta falta de jurisdicción no aparecía de la acu-sación, pero en el juicio se hizo conocido el hecho de que de los trescientos dólares recibidos por el acusado doscientos le fueron entregados en Manatí dentro del Distrito Judicial de Arecibo y que solamente recibió cien dólares en el distrito de San Juan; y también es un hecho admitido que el primi-tivo convenio en aceptar dichos trescientos dólares quedó per-feccionado en Arecibo. Es asimismo cierto que la matrícula de Bernal se hizo en San Juan; que los últimos cien dóla-res se recibieron aquí; que las preguntas y contestaciones para pasar en los exámenes las copió Bernal en San Juan y se las entregó en esta ciudad al acusado. San Juan es el sitio para la entrega del título y la Junta de Farmacia está establecida aquí.
El primer cargo se basa enteramente en la teoría de so-licitar un soborno y el segundo más propiamente en la de haberlo aceptado, cada uno de los cuales es susceptible de poder ser considerado, como una forma • distinta de expre-sar un solo cielito de acuerdo con el artículo 111 del Código Penal.
Alega, por tanto, el apelante que el primer cargo no puede ser considerado suficiente, pires todos los actos de solicita-ción que han sido alegados tuvieron lugar en Arecibo y que como el jurado puede haber encontrado ambos cargos sufi-cientes, o cualquier de los mismos, que el veredicto emitido es malo por ese motivo. Pero desde el pronunciamiento hecho por Lord Mansfield en el caso de Peake v. Oldham, Cowper, 275, un veredicto general, como el de este caso, ha de con-siderarse como válido si uno de los cargos es suficiente aun-que todos los demás sean malos. Claassen v. United States, 142 U. S. 140, 146. En este caso no hay disputa alguna sobre ■ el recibo de los trescientos dólares. El esfuerzo hecho én el juicio fué respecto al objeto que había en aceptar dichos trescientos dólares. Todo tiende a establecer la culpabili-dad del acusado bajo el segundo cargo de la acusación y es-*271tamos justificados en llegar a la conclusión, en vista de-los lieclios del juicio, de que si el jurado encontró culpable al acu-sado de algún delito tuvo que haber sido de acuerdo con el segundo cargo, o de lo contrario fué completamente negli-gente al pesar la prueba sometida a su consideración.
Convenimos con el apelante en que los supuestos actos del acusado hubieran conferido jurisdicción a la Corte de Dis-trito de Arecibo, puesto que allí se solicitó y recibió un dinero, pero estamos convencidos de que la paz y dignidad de El Pueblo de Puerto Eico también fueron ofendidas en San Juan, admitiendo la veracidad de la acusación. De igual modo quedó consumado finalmente un delito en San Juan aunque su comienzo o parte de sus actos tuvieron lugar en Arecibo. Toda persona que pone en acción cualquier clase de fuerza, bien sea física o moral, por virtud de la cual se comete finalmente un delito en un lugar distinto de aquel donde se inició la fuerza, podrá ser acusada en el sitio de su ejecución. Frecuentemente puede acusársele en cualquiera de los dos lugares. In re Palliser, 136 U. S. 257; Benson v. Henkel, 198 U. S. 1, 15; Hyde and Schneider v. United States, 225 U. S. 347; United States v. Thayer, 209 U. S. 39; El Pueblo v. Nogueras, 23 D. P. R. 332.
El apelante para demostrar que el delito fué cometido en Arecibo, alega que por el hecho de ser recibidos allí los dos-cientos dólares hubo un perfecto y completo delito sin que hubiera de esperarse a que se entregaran los últimos cien dólares. Asimismo hubo un delito completo, en San Juan al recibir el acusado los cien dólares aquí.
Pospondremos el llamado tercer señalamiento de error hasta que consideremos lo que fué un error fundamental en este caso, o sea, la admisión de la carta escrita por el Dr. del Valle Sárraga, con todas las circunstancias que la rodeaban. La corte en sus instrucciones condensa suficientemente bien la teoría que presentó la defensa. Fué admitida la acepta-ción de los trescientos dólares, pero la defensa presentó *272prueba tendente a demostrar que eran para comprar un tí-tulo de una escuela por correspondencia, que el apelante re-cibió dicha suma de Bernal. En la acusación se alegó, y la prueba tendió a mostrar, que las preguntas a los exámenos, con sus debidas contestaciones fueron entregadas al aspi-rante Bernal por el acusado. Para destruir esta prueba el acusado presentó prueba pericial con el fin de demostrar que siendo el acusado un hombre de inteligencia, de gran capa-cidad profesional y extensos conocimientos técnicos, no po-día haber facilitado contestaciones que los mismos peritos dijeron unas veces que estaban muy equivocadas y otras que eran incompletas. La declaración del Dr. del Valle Sárraga tendía a demostrar que la contestación a la primera pregunta de la serie sometida al perito fué dada correctamente, pero no muy bien desarrollada. Con respecto a la segunda pre-gunta el perito dijo que la contestación del alumno era com-pletamente mala. Que la contestación a otra pregunta podía pasar, y refiriéndose todavía a otra contestación, manifestó que estaba trunca.
Todo el interrogatorio directo fué meramente pericial y la corte tuvo alguna duda respecto a si la declaración de un perito podía ser atacada en la misma forma que la de otro testigo cualquiera y muy propiamente llegó a la conclusión de que podía serlo. Mientras declaraba el Dr. del Valle, fué presentada.como prueba una carta dirigida por éste al acu-sado, sosteniendo la acusación, si es que seguimos su teoría, que dicha carta tendía a probar que existía una gran amis-tad entre el Sr. del Valle y el 'apelante. Diremos al empe-zar que ninguna corte dentro de su discreción debe permi-tir que se insista indebidamente en el mero hecho de la amis-tad de una persona con otra en el período de la prueba, con ■el fin de atacar la credibilidad de un testigo. La carta fué presentada como prueba mientras, estaba declarando el Dr:-1 del Valle Sárraga,' pero no fué admitida por la corte. Pos-*273teriormente y hallándose declarando el acusado fné admi-tida la carta. Dicha carta dice lo siguiente:
“Amigo Don Clemente: Sin tiempo para verle personalmente y eon el fin de no llamar la atención, decido escribirle dos letras sobre un asunto de capital importancia para Ud., suplicándole, por supuesto, absoluta reserva para sus compañeros del Board y. asimismo la destruc-ción de esta carta tan pronto como se entere de ella. Se trata de que Ud., con su independencia de carácter y buen criterio prover-biales, remedie de raíz ciertas 'deficiencias que pueden hacernos daño a todos.
“Me consta de una manera positiva que 24 horas antes de los exámenes, se saben en la calle, seis de las diez preguntas, de las dos materias que tocan en turno para el día siguiente. ‘Los del campo,’ como llaman mis alumnos a muchos de los que vienen a examinarse sin preparación' alguna, y solamente confiados en las triquiñuelas de última hora, hacen alarde después que se examinan, de la inmu-nidad de que gozan, no sólo consiguiendo parte de los programas por anticipado, sino hasta .cambiando papeles; y hasta se ha dado el caso de uno, que afirma que en los exámenes pasados sustituyó pape-les hechos después de los exámenes por los que hizo en el examen mismo. Si Ud. desea datos concretos yo puedo dárselos, aun cuando mi objeto no es el chisme, como es natural que así sea, sino que Ud. con las energías que Ud. sabe desplegar cuando es así necesario, ponga remedio a esto, proponiendo medidas apropiadas dentro del seno del Board, y sin que note nadie que esto obedece a cosa alguna concreta. De ahí nace el que mis alumnos de primer año, se quieran examinar, sin saber nada de segundo y tercero, de estos dos últimos años. De ahí nacen también los continuos libelos que están escribién- „ dose en contra mía y del Board. Y de no ser así, porque veo venir el escándalo si no se remedia esto hoy, ahora; y porque dentro del Board tengo amigos y compañeros a quienes tengo el deber de estimar pro-' fundamente y defenderlos bajo toda circunstancia, no me atrevería a escribirle esto a Ud., ni aun en la forma privadísima en que lo hago. Y, abusando quizás, del hecho de que hemos sido doblemente compa-ñeros, me voy a tomar la libertad de darle algunas ideas, como remedio, por si le son de alguna utilidad.
“Disponer que en lo sucesivo y desde hoy mismo, se redacten los programas en el momento del examen y no recogiéndose las preguntas el día anterior. En todos loo casos someter a los candidatos a un examen oral ligero sobre las mismos preguntas del examen, u otras *274relacionadas, en el momento de retirarse el candidato y al entregar sus papeles, y así llegar a la conclusión do que no ba copiado.
“Puede estar seguro de que al escribirle esto he creído de buena fe prestarle un buen servicio a mis compañeros y que he defendido los intereses de mis alumnos, como es mi deber.
“Yo guardaré absoluta reserva y confío en que sus acertadas medi-das darán lugar a cambios saludables, sin que nadie se aperciba, ni se exalte la delicadeza del vecino.
“Por este servicio que le pido, dentro de la más estricta justicia, le estará agradecido su affrno. amigo,
“(Firmado) R. del Valle Sárraga.”
Después de haber hecho antes el acusado varias protes-tas hizo una objeción formal en estos términos:
“La defensa anota con permiso de la corte, una excepción, fun-dada en los siguientes motivos-. 3. El documento ele que se trata es una carta del Dr. del Valle Sárraga, de donde no resulta en manera alguna un prejuicio favorable de dicho doctor con respecto al acu-sado; 2. Porque por el contrario, del contenido de la carta resulta un prejrdcio adverso al mismo acusado; 3. Porque para demostrar las relaciones existentes entre el Dr. del Valle Sárraga y el acusado, por medio de este documento, debió hacerse, no en la declaración del •acusado, sino en la declaración del Dr. del Valle Sárraga; 4. Porque la pregunta del Fiscal que ha determinado la presentación de este documento, no se refiere a ninguna materia que haya sido objeto del interrogatorio directo; 5. Porque el único objeto manifiesto de la presentación del documento, es llevar ante la consideración del jurado, acusaciones -dirigidas contra Clemente Eamírez, no por medio de prueba directa sino por medios indirectos e inadmisibles de una carta.”
liemos descrito la declaración directa del Dr. del Valle. Aunque no somos peritos, dicha declaración retine todos los caracteres de una verdadera declaración completa, razona-ble y franca hecha por el testigo. Era una prueba pericial y uno de los mejores medios de impugnar su corrección hubiera sido presentando otros peritos químicos de los cua-les hay muchos en la isla y que El Pueblo cíe Puerto Rico puede fácilmente tener a su disposición. No se trató en ma-nera alguna ele demostrar que fueran falsos los hechos cien-tíficos declarados por el Dr. del Valle. Toda presunción de *275ley y del sentido común estaba en favor de la veracidad de nna declaración pública ele esta naturaleza, pues los hechos de la química,' en contraste con los de la medicina, son sus-ceptibles de poder ser demostrados fácilmente y respecto a los cuales, por lo menos en lo qúe se refiere a la simple quí-mica envuelta en este caso, serían muy pocos los peritos que estarían en desacuerdo. Los hechos de química que se en-seña a un grupo de candidatos a farmacéuticos tienen nece-sariamente que ser más o menos determinados. Entonces, a menos que el Gobierno supiera o tuviera motivo para creer que la declaración del Dr. del Valle era falsa no tenía dere-cho a tomar el’tiempo de la corte tratando de atacar su cre-dibilidad. Consta de los autos que desde la fecha en que de-claró primeramente el Dr. del Valle el Gobierno tuvo sufi-ciente oportunidad para haber investigado la verdad o fal-sedad de las manifestaciones hechas por el Dr. del Valle, por ser hechos materiales en la naturaleza y que dependen muy poco de la conciencia de un testigo en particular.
Al ser interrogado el Dr. del Valle acerca de las rela-ciones que tenía con el apelante declaró que sus relaciones eran amistosas, pero más bien de carácter profesional que personal, y en la carta no había nada que contradijera esta manifestación. Como dicha carta contenía muchas pruebas y aun prueba lógica de que se estaban copiando los exáme-nes, no debió haber sido admitida como prueba so pretexto de contradecir o impugnar a un testigo, a menos que real-mente tendiera a contradecir o a impugnar su declaración. Si el objeto fue probar la amistad que había entre las dos personas, y hubiera negado del Valie esa amistad, había otros medios de probar dicha amistad que no fuera por la forma dudosa de presentar una carta que contiene una materia lógi-ca pero impertinente y que probablemente jamás podía ha-ber sido presentada legalmente a la consideración del jurado en ninguna otra forma en el juicio.
Una parte que en el examen de repreguntas interroga *276a un testigo respecto a sn interés, parcialidad, prejuicio o predisposición, o sobre cosas que tienden a demostrar dicho interés o predisposición,, no queda obligado por sn negativa sino qne pnede contradecirlo por medio de otras pruebas por no ser el asunto colateral por sn naturaleza. People v. Wong Chuey, 117 Cal. 624, 49 Pac. 833; 40 Cyc. 2674.
Por tener relación con el punto relativo a la credibilidad puede alegarse y considerarse si las relaciones de un testigo con una persona, o sus relaciones hacia esa persona son de amistad o no lo son. People v. Anderson, 105 Cal. 32, 38 Pac. 513; 40 Cyc. 2656.
Pero no puede ser examinado un testigo so pretexto de que va a impugnarse su veracidad, o a prepararse para ello, sobre cuestiones que no afectan a sn crédito y que la parte que repregunta no tiene derecho a ponerlas de manifiesto para otros fines. 40 Cyc. 2566, y casos citados en la página 2568.
T no es correcto poner de manifiesto cosas qne aun siendo ciertas no tendrían una verdadera tendencia a hacer desme-recer la credibilidad de un testigo. Ducharme v. Holyoke Street Ry. Co., 203 Mass. 384, 89 N. E. 561; 40 Cyc. 2572.
Se nos hace imposible comprender la tenaz insistencia por parte del Fiscal en hacer que esta carta fuera a manos del jurado como no hubiera sido para probar el rumor público y otras cosas que en ella tienden a demostrar la relación del acusado con el delito. Se permitió que este rumor público pasara a la consideración del jurado prácticamente sin nin-guna restricción. Es verdad que la corte al admitirlo limitó el efecto de dicho rumor al objeto de contradecir al Dr. del Valle. Técnicamente la. carta sólo debió haber sido admi-tida mientras el mismo Dr. del Valle declaraba y cuando él podía tener la oportunidad de explicarla, de conformidad con los bien conocidos principios de evidencia contenidos en los artículos 156 y 159 de la Ley de Evidencia. La restric-ción que hizo la corte de esta carta fué al terminar una discu-*277sión acalorada respecto a si era o no admisible dicha carta. La corte en sus instrucciones no' trató de restringir el efecto de la carta o el uso que podía hacerse de ella. La carta, en realidad de verdad, fné tomada en consideración por el ju-rado en todos sus particulares. Aun cuando la carta hubiera sido admisible en evidencia todavía diríamos que hubo error en este caso, pues no se hizo la debida restricción respecto a la misma.
El principio legal, con ciertas excepciones, rechaza la prueba de referencia aunque sea lógica. Artículo 19- de la Ley de Evidencia, Leyes de 1905, página 72; 16 Cyc. 1192.
El rumor público es una de las más insidiosas formas de prueba de referencia. Chamberlayne, tomo 4, párrafo 2572; 16 Cyc. 1213; 34 Cyc. 1821.
En este caso estamos obligados a resolver que el acu-sado fue juzgado en parte, por un rumor público. En este sentido no fué confrontado con los testigos en su contra, como lo exige al artículo 11 del Código de Enjuiciamiento Criminal, sino que fué confrontado con un rumor público que se trajo a la consideración- del jurado so pretexto de contrade-cir a un testigo, o sea la misma conducta que hemos repro-chado en el caso de El Pueblo v. Rojas, 16 D. P. R. 251.
También en el caso de El Pueblo v. Ortis, 22 D. P. R. 680, al concurrir los jueces disidentes con la opinión de la mayo-ría sobre este punto, llamaron la atención hacia el hecho de haberse tratado de presentar prueba que por otros concep-tos era admisible so pretexto de atacar el carácter del acu-sado. No es posible hacer repreguntas sobre el rumor pú-blico, o siquiera analizarlo.
De acuerdo con las leyes de Puerto Eico el acusado tiene derecho a un juicio por jurado en casos de delitos graves (felonies). Por varios siglos ciertas clases de pruebas, se-cundarias o de otro modo incompetentes, como la de referen-cia, las Leyes de Evidencia han impedido que sean someti-*278das a los jurados ingleses y americanos. La Ley de Eviden-cia lia sido introducida deliberadamente en Puerto Pico y las cortes están obligadas por virtud de la misma. No será bastante con permitir que un fragmento de prueba lógica sea sometida al jurado y tratar entonces de decir que la pre-sentación de esta prueba, que debió haber sido excluida no perjudicaba, puesto que la mayor preponderancia de la prueba estaba en contra del acusado de todos modos. Si la gran preponderencia de la prueba estaba en contra del acusado, entonces había menos motivo por parte del Fiscal para insistir tenazmente en la admisión de la carta del Dr. del Valle Sárrag-a. Si el Fiscal puede presentar al jurado' la prueba que tiene un efecto probatorio y después de su ad-misión se alega que no perjudica, nos encontramos enton-ces con un caso en que un hombre ha sido juzgado por un delito grave (felony), no por un jurado, sino prácticamente por la corte. Si esta carta no era importante para convén-¡cer al jurado de la culpabilidad de Clemente Ramírez de Are-llano, entonces ¿por qué insistir el Gobierno en su presen-tación a pesar de las protestas y bien razonadas objeciones del apelante? El Fiscal de la Corte de Distrito de San Juan probablemente sabía mejor que ninguna otra persona si era o no necesaria esta carta para convencer al jurado en este caso. La conservación del juicio por jurados en casos de de-litos graves (felonies) consideramos que es esencial a la li-bertad en Puerto Rico, y no deben favorecerse los medios indirectos de presentar rumores públicos a la consideración del jurado.
La admisión de esta carta era perjudicial porque eviden-temente fué presentada como prueba de tal modo que llevó un rumor público a la consideración del jurado. Fué per-judicial, porque permitía al jurado dudar de la declaración del Dr. del Valle cuando éste hacía manifestaciones que es de presumirse eran en favor del acusado. Si fué verdadera la declaración del Dr. del Valle, y existe, como hemos visto, *279una presunción en su favor, el acusado tenía derecho al be-neficio de esta declaración exenta de impugnación. ,
Nos fiemos referido al fiecfio de que la corte nada dijo en sus instrucciones que limitara el efecto de esta carta. En realidad la corte dió énfasis en sus instrucciones a dicha carta. Refiriéndose a este punto la corte dijo lo siguiente:
“Se presentó también como perito al Sr. del Valle Sárraga. A este testigo, al ser interrogado por el Fiscal en su período de cross-examination, se le presentó una carta suscrita por él, en su capacidad de amigo del acusado Sr. Ramírez, y como jefe también de una escuela que él tiene en donde varios alumnos cursan estudios de farmacia y deben recibir aprobación ante la Junta de Farmacia.
“Esa carta, como recordarán los señores del jurado, levantó un vivo incidente ante esta corte. La ■ corte tuvo dudas al principio respecto a la admisión de ese documento y detuvo su resolución, pero más tarde el Fiscal examinó al mismo acusado sobre los distintos particulares de la carta, haciéndolo en forma tal, que la corte no tuvo duda ninguna respecto a la procedencia de ese documento, y por esa razón le admitió.
“No quiero hacer ninguna consideración ante los señores del jurado respecto a la procedencia de la admisión de ese documento, porque el debate más importante surgió ante la presencia del jurado. El de-fensor estuvo conforme en tratar esa cuestión ante el jurado y por esa razón la corte no mandó retiraros.
“Ese documento ha sido ampliamente examinado y discutido en los brillantes informes que se han pronunciado ante vosotros por las distinguidas representaciones de El Pueblo y el acusado.
“En ese documento, que pasará a manos del jurado, se habla por el Sr. Sárraga de un rumor público, consistente en la forma anormal en que se conducían ciertos procedimientos en la Junta Examinadora de Farmacia, y que le llamaba la atención a su amigo, la persona a quien la carta iba dirigida, para que él interpusiera toda su influencia a fin de que este estado de cosas cesara y fuera corregido completa mente.
“La corte no tiene duda de que este documento ha sido bien admi-tido, y por eso lo admitió; de otra manera hubiera sido rechazado.
“Tanto ese documento como los demás que se han presentado, pasarán a la consideración de los señores del jurado, para su examen, y para que vosotros le déis el valor probatorio que creáis que merecen.
“Después de esta declaración del acusado; vuelve a repetirse-la *280prueba de peritos de la defensa, y al efecto comparecieron dos peritos más; el mismo Dr. del Valle Sárraga, que vino a declarar sobre el fondo de la carta y explica los motivos que tuvo para redactar esa carta, y manifiesta que al escribir esa carta, se fundó en la informa-ción que le habían hecho sus alumnos.”
Si examinamos las anteriores instrucciones se verá que la corte no solamente dejó de limitar cuidadosamente el uso que había de hacerse de la carta del Dr. del Valle, sino que volvió a llamar la atención hacia el rumor público en ella contenido. En vista de las circunstancias de este caso, como ya hemos dicho, creemos que estos comentarios hubieran cons-tituido un error perjudicial aun cuando el Dr. del Valle hu-biera negado su amistad con Clemente Ramírez de Arellano. Los autos muestran que al ser presentada esta carta como prueba, pero afLtes de sqr admitida, el Fiscal empezó a leer parte de su contenido en voz alta. El jurado estaba presente y por las palabras pronunciadas podía venirse en conoci-miento de la naturaleza de la carta. Es impropio para el Fiscal hacer esto y la defensa se opuso, pero no tomó excep-ción. Si la carta hubiera sido excluida sería una importante ¡cuestión si el leer esta carta en voz alta, aunque de buena fe, no fué un error perjudicial aun cuando no se tomara ex-cepción.
El tercer señalamiento de error se refiere a las instruc-ciones. El apelante ádmite el hecho de no haberse tomado excepción a ninguna parte de las instrucciones de la corte. De acuerdo con la jurisprudencia constante de este tribunal,' por lo general no tomaremos en consideración aquellos erro-res relativos a las instrucciones a los cuales no se hubiere tomado excepción, a no ser que estemos convencidos de que el error es fundamental. Los abogados de un acusado son los mejores jueces para juzgar el hecho de si la corte les concede todo aquello a que tienen derecho y en este caso al ter-minar la corte sus instrucciones los abogados del acusado solicitaron que se dieran al jurado instrucciones adiciona-*281les, pero no hicieron ningún comentario acerca- de las ins-trucciones ya ciadas. *Se sostiene casi umversalmente qne con éste proceder se renuncia a cualquier error qne pudiera existir. No constando qne se hubiera tomado alguna excep-ción la corte de apelación tiene qne presumir qne los ahoga-dos quedaron bastante satisfechos con las instrucciones. Si fuera de otro modo el Estado quedaría sujeto a los gastos que ocasionan los frecuentes nuevos juicios. Comentaremos, sin embargo, una o dos de las instrucciones.
El punto relativo a la duda razonable no fue muy bien explicado al jurado en esta forma:
“La duda razonable es un concepto difícil de expresar. Duda razonable no es la duda caprichosa, no es la antojadiza, sino la duda fundada en la lógica misma de los hechos controvertidos; es la duda que nace de la falta de algún elemento de prueba, de alguna cosa que surja durante el juicio, fundada en los mismos hechos discutidos.
“Si vosotros estimáis que esa duda razonable existe, es vuestro deber darle al acusado el beneficio de ella y absolverlo.”
En el caso de El Pueblo v. Neváres, 10 D. P. R. 94, citando del caso de Hopt v. Utah, 120 U. S. 430, indicamos una forma de instrucciones sobre duda razonable. A veces las cortes han considerado válidas las instrucciones • en las cuales sim-plebrente se dice al jurado que no deben declarar culpable al acusado si tienen alguna duda razonable. Por otra parte, a veces es conveniente que la corte defina con alguna ampli-tud la -naturaleza de -la duda razonable.
La corte dejó de instruir al jurado respecto a la presun-ción de inocencia, y el apelante nos cita el caso de People v. Macard, 73 Mich. 25, para demostrar que las cortes han revocado sentencias sin que se hubiera tomado excepción a dicha omisión. El apelante admite, sin embargo, que no es ésa la práctica en Texas, ni lo es tampoco en otros Estados; y en el caso de People v. Wah Hing, 15 Cal. App. 195, 114 Pac. 416, se dijo que el dejar de dar instrucciones acerca de la presunción de inocencia no constituye error si la corte *282dice al jurado que deberá estar satisfecho de la culpabilidad del acusado fuera de duda razonable. Coffin v. United States, 156 U. S. 446, opinión del Juez Sr. White que da luz sobre este punto. La corte aun cuando no se le pida, debe siempre en bien de la justicia dar instrucciones sobre la presunción de inocencia. El no hacer esto al pedírsele fué motivo de revo-cación en el caso de Coffin v. United States, supra.
Los demás-errores con respecto a las instrucciones caen dentro del principio relativo a los errores que han sido re-nunciados por no haberse tomado excepción. La corte inferior estuvo algo equivocada en cuanto a su deber al comen-tar sobre la prueba. Dice la corte que la ley le impone el deber de tener que expresar su opinión acerca de todas las-cuestiones de derecho suscitadas durante el juicio, y tiene, según parece, la idea de que ha de hacer un resumen de to-dos los hechos. No es así. La ley de 9 de marzo de 1911 para enmendar el párrafo 8 del artículo 233 del Código de Enjui-ciamiento Criminal prescribe al juez la norma o pauta a que ha de ajustarse en sus instrucciones al jurado y no debe se-pararse de ella. De todos modos cuando la corte ha con-siderado'•minuciosamente los hechos debe evitar tener que expresar alguna opinión en contra del acusado y concluir por decir al jurado que él es el sólo y exclusivo árbitro de las cuestiones de hecho.
No examinaremos ninguna de las demás instrucciones, pero debemos agregar que un razonable número de las cen-suras hechas por el apelante podrían haberle servido en ape-lación de haberse formulado objeciones y tomado excepcio-nes en la corte inferior.
Con respecto al cuarto señalamiento de error .creemos que se equivoca el apelante en cuanto a la naturaleza del che-que. Un cheque según el artículo 534 del Código de Comer-cio es un documento que permite al librador retirar, en su provecho o en el de un tercero, todos o parte de los fondos que tiene disponibles en poder del librado. El hecho de ser *283entregado a nn tercero para un fin ilegal no podía afectar a la cuestión de si en realidad de verdad recibió un acusado una cosa de valor, especialmente después de haberse cobrado dicho cheque. No era más ilegal que lo que hubiera sido la misma entrega en metálico. Por tanto,"sostenemos que no hubo incongruencia en la presentación como prueba de ha-berse entregado estos cheques. El acusado realmente re-cibió el -dinero que representaban y los aceptó previamente como pago.
Creemos que era meramente superfino alegar en la acu-sación que el acusado era un miembro de la junta “nombrada legalmente.” La acusación siempre hubiera sido válida si se hubiera demostrado que el funcionario era de facto.
No creemos que se cometió. error al permitirse al Fiscal que tratara de probar por medio del testigo Bernal que éste no reunía las condiciones legales para tomar el examen. ' La prueba del lugar de sus estudios y de donde había estudiado, a lo sumo sería un error que no perjudicaba:
Con respecto a la declaración del testigo Enrique Arnaldo para probar que él había copiado las mismas preguntas -y ¡contestaciones que fueron copiadas por el acusado, opina-mos que era prueba pertinente independientemente del hecho de que sus manifestaciones tendían a corroborar a Bernal, y esto lo creemos, porque la prueba tendió a mostrar un plan por parte del acusado y de otras personas para admitir per-sonas incompetentes a los exámenes y darles sus títulos. People v. Bidleman, 104 Cal. 608, 38 Pac. 502. People v. Sternberg, 111 Cal. 3, 43 Cal. 198, 12 Cyc. 411, 8 R. C. L. 202 et seq. Debemos, sin embargo, prevenir al Gobierno de que "un rumor público no podía ser empleado con este objeto.
Se cometió error al preguntar al testigo Calderón Aponte si no se había iniciado una causa contra él. Hasta tanto una persona no haya sido declarada culpable existe la presunción de inocencia a su favor, y el hecho relativo a un proceso criminal no tiende a desacreditarlo. Es innecesario tratar de *284esta cuestión puesto que el caso va a ser devuelto a la corte inferior para la celebración de un nuevo juicio y puede evi-tarse el error.
Como este caso va a ser devuelto para la celebración de un nuevo juicio, debemos advertir al G-obierno que no sola-mente no debe ser presentado como prueba el rumor público, sino que no debe tratarse de presentar ante el jurado nin-guna de las consideraciones hechas por este tribunal. He-mos temido que en algunos casos los comentarios hechos por esta corte prácticamente han sido utilizados como prueba en casos que han sido devueltos para la celebración de un nuevo juicio.
Después de considerar los autos en conjunto no estamos satisfechos de que el apelante tuvo el juicio imparcial que exige nuestro sistema de leyes, debiendo revocarse la sen-tencia y devolverse el caso para que se celebre un nuevo juicio,.
Revocada la sentencia apelada y ordenada la ■ ' celebración de un nuevo juicio.
Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutchison.